 1    TIFFANY CHEUNG (CA SBN 211497)
      TCheung@mofo.com
 2    ANGELA E. KLEINE (CA SBN 255643)
      AKleine@mofo.com
 3    MORRISON & FOERSTER LLP
      425 Market Street
 4    San Francisco, California 94105-2482
      Telephone: 415.268.7000
 5    Facsimile: 415.268.7522
 6    Attorneys for Defendants
      MCKESSON TECHNOLOGIES, INC. and
 7    MCKESSON CORPORATION
 8

 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                         OAKLAND DIVISION

12

13    TRUE HEALTH CHIROPRACTIC INC., and                 Case No. 4:13-cv-02219-HSG (DMR)
      MCLAUGHLIN CHIROPRACTIC
14    ASSOCIATES, INC., individually and as the          STIPULATION AND ORDER
      representatives of a class of similarly-situated   REGARDING SUMMARY
15    persons,                                           JUDGMENT BRIEFING SCHEDULE
16                           Plaintiffs,                 The Hon. Judge Haywood S. Gilliam, Jr.
17           v.                                          Date Action Filed: May 15, 2013
18    MCKESSON CORPORATION,
      MCKESSON TECHNOLOGIES, INC.,
19    and DOES 1-10,
20                           Defendants.
21

22

23

24

25

26

27

28
      STIPULATION REGARDING SUMMARY JUDGMENT BRIEFING SCHEDULE
      CASE NO. 4:13-CV-02219-HSG (DMR)
     sd-735612
 1            Pursuant to the Court’s Order Regarding Summary Judgment Procedure, (ECF No. 322),
 2   Plaintiffs True Health Chiropractic Inc. and McLaughlin Chiropractic Associates, Inc.
 3   (“Plaintiffs”) and Defendants McKesson Corporation and McKesson Technologies, Inc.
 4   (“McKesson”), by and through their respective counsel, submit this stipulation regarding the
 5   briefing schedule for summary judgment:
 6    Event                                                                      Deadline
 7    McKesson to file motion for summary judgment                               May 20, 2019
 8    Plaintiffs to file opposition to motion for summary judgment               June 14, 2019
 9    McKesson to file reply in support of motion for summary judgment           July 1, 2019
10    Hearing on McKesson’s motion for summary judgment                          August 1, 2019
11            Accordingly, the parties stipulate and respectfully request the Court approve the above
12   proposed summary judgment briefing schedule.
13            IT IS SO STIPULATED.
14
     Dated: April 19, 2019          By:            /s/Glenn Hara
15
                                                   BRIAN J. WANCA (admitted pro hac vice)
16                                                 RYAN M. KELLY (admitted pro hac vice)
                                                   GLENN L. HARA (admitted pro hac vice)
17                                                 ROSS M. GOOD (admitted pro hac vice)
                                                   ANDERSON + WANCA
18                                                 3701 Algonquin Road, Suite 500
                                                   Rolling Meadows, IL 60008
19
                                                   Telephone: 847-368-1500
20                                                 Fax:          847-368-1501
                                                   bwanca@andersonwanca.com
21                                                 rkelly@andersonwanca.com
                                                   ghara@andersonwanca.com
22                                                 rgood@andersonwanca.com
23
                                                   ROBERT C. SCHUBERT
24                                                 WILLEM F. JONCKHEER
                                                   SCHUBERT JONCKHEER & KOLBE LLP
25                                                 Three Embarcadero Center, Suite 1650
                                                   San Francisco, CA 94111
26                                                 Telephone:    415-788-4220
27                                                 Fax:          415-788-0161
                                                   rschubert@schubertlawfirm.com
28                                                 wjonckheer@schubertlawfirm.com
      STIPULATION REGARDING SUMMARY JUDGMENT BRIEFING SCHEDULE
      CASE NO. 4:13-CV-02219-HSG (DMR)                                                                  1
     sd-735612
 1
                                                   GEORGE D. JONSON (admitted pro hac vice)
 2                                                 MATTHEW E. STUBBS (admitted pro hac vice)
 3                                                 MONTGOMERY, RENNIE & JONSON
                                                   36 East Seventh Street, Suite 2100
 4                                                 Cincinnati, OH 45202
                                                   Telephone: 513-241-4722
 5                                                 Fax:          513-241-8775
                                                   gjonson@mrjlaw.com
 6                                                 mstubbs@mrjlaw.com
 7
                                                   Counsel for Plaintiffs
 8

 9
     Dated: April 19, 2019                 By:             /s/Tiffany Cheung
10                                                         Tiffany Cheung
                                                           Angela Kleine
11                                                         MORRISON & FOERSTER LLP
12                                                         425 Market Street
                                                           San Francisco, CA 94105-2482
13                                                         Telephone: 415-268-7000
                                                           Fax:           415-268-7522
14                                                         TCheung@mofo.com
                                                           AKleine@mofo.com
15

16                                                         Counsel for Defendants

17

18          I, Tiffany Cheung, am the ECF User whose ID and password are being used to file this
19   Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that I have on file the
20   concurrences for any signatures indicated by a “conformed” signature (/s/) within this e-filed
21   document.
22

23
     Dated: April 19, 2019                         By:            /s/Tiffany Cheung
24                                                                Tiffany Cheung

25

26

27

28
      STIPULATION REGARDING SUMMARY JUDGMENT BRIEFING SCHEDULE
      CASE NO. 13-CV-02219-HSG (DMR)                                                                       2
     sd-735612
 1                                                 ORDER
 2            Pursuant to the Stipulation of the Parties and the Court’s prior order, (ECF No. 322), the
 3   briefing schedule for motions for summary judgment shall be as follows:
 4    Event                                                                       Deadline
 5    McKesson to file motion for summary judgment                                May 20, 2019
 6    Plaintiffs to file opposition to motion for summary judgment                June 14, 2019
 7    McKesson to file reply in support of motion for summary judgment            July 1, 2019
 8    Hearing on McKesson’s motion for summary judgment                           August 1, 2019 at
 9                                                                                2:00 p.m.
10

11            IT IS SO ORDERED.
12

13   Dated: April 22, 2019
14                                                  ____________________________________
                                                          Judge Haywood S. Gilliam, Jr.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      ORDER RE STIPULATION REGARDING SUMMARY JUDGMENT BRIEFING SCHEDULE
      CASE NO. 13-CV-02219-HSG(DMR)
     sd-735612
